Citation Nr: 1046855	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from June 1955 to July 1976.  
He died in April 2007.  The Appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

The records pertaining to the Veteran's fatal pancreatic cancer 
are not in the file and need to be obtained under the duty to 
assist.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death; an explanation of the 
evidence and information required to 
substantiate a claim for service 
connection for the cause of the Veteran's 
death based on a service-connected 
disability; and an explanation of the 
evidence and information required to 
substantiate a claim based on a condition 
not yet service connected). 


2.  Obtain VA records since December 2005. 

3.  Ask the Appellant either to submit or 
to authorize VA to obtain on her behalf 
the medical records from December 2005 
from Kaiser Permanente, pertaining to 
treatment of pancreatitis and of 
pancreatic cancer, including any pathology 
reports identifying the type of cancer.

4.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


